Exhibit 10.1

LOGO [g105399g43j77.jpg]

MERCURY GENERAL CORPORATION

2005 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

Mercury General Corporation, a California corporation (the “Company”), pursuant
to its 2005 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s common stock, without par value (the “Shares”). This award for
Restricted Stock Units (this “RSU Award”) is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”) and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Unit Agreement.

 

Participant:        Grant Date:        Total Number of RSUs:       
Distribution Schedule:      Subject to the terms of the Restricted Stock Unit
Agreement, the RSUs shall be distributable as they vest pursuant to the Vesting
Schedule. Vesting Schedule:      Subject to the terms of the Restricted Stock
Unit Agreement, the RSU Award shall vest in accordance with the provisions of
Exhibit B to this Grant Notice, subject to Participant’s continued status as an
Employee of the Company or any Subsidiary on the applicable vesting date.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Grant Notice. Participant has reviewed the Restricted Stock
Unit Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.

Participant understands and agrees that this Award does not alter the at-will
nature of his or her employment relationship with the Company and is not a
promise of continued employment for the vesting period of the Award or any
portion of it.

The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.

 

MERCURY GENERAL CORPORATION      PARTICIPANT By:           By:      Print Name:
   Judy Walters      Print      Title:    VP Corporate Secretary      Name:     
Address:    4484 Wilshire Blvd      Address:         Los Angeles, CA 90010     
    



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The RSU Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK UNITS

2.1 Award of Restricted Stock Units.

(a) Award. In consideration of Participant’s continued employment with the
Company or any Subsidiary thereof and for other good and valuable consideration,
the Company hereby grants to Participant the right to receive the number of RSUs
set forth in the Grant Notice, subject to all of the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan. Prior to actual issuance
of any Shares, the RSUs and the RSU Award represent an unsecured obligation of
the Company, payable only from the general assets of the Company.

(b) Vesting. The RSUs subject to the RSU Award shall vest in accordance with the
Vesting Schedule set forth on Exhibit B to the Grant Notice. Unless and until
the RSUs have vested in accordance with the vesting schedule set forth in the
Grant Notice, Participant will have no right to any distribution with respect to
such RSUs. In the event of Participant’s termination of employment prior to the
vesting of all of the RSUs, any unvested RSUs will terminate automatically
without any further action by the Company and be forfeited without further
notice and at no cost to the Company. Participant shall not be deemed to have a
termination of employment merely because of a change in the entity for which
Participant renders such service, unless following such change in capacity or
service Participant is no longer serving as an Employee of the Company or any
Subsidiary.

(c) Distribution of Shares.

(i) Shares of Stock shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs following the vesting date of the RSUs as specified in the Vesting
Schedule set forth in the Grant Notice, subject to the terms and provisions of
the Plan and this Agreement.

 

A-1



--------------------------------------------------------------------------------

(ii) All distributions shall be made by the Company in the form of whole shares
of Stock.

(iii) Neither the time nor form of distribution of Stock with respect to the
RSUs may be changed, except as may be permitted by the Committee in accordance
with the Plan and Section 409A of the Code and the Treasury Regulations
thereunder.

(d) Generally. Shares issued under the RSU Award shall be issued to Participant
or Participant’s beneficiaries, as the case may be, at the sole discretion of
the Committee, in either (i) uncertificated form, with the Shares recorded in
the name of Participant in the books and records of the Company’s transfer agent
with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement; or (ii) certificate form.

2.2 Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):

(a) The Company has the authority to deduct or withhold, or require Participant
to remit to the Company, an amount sufficient to satisfy applicable federal,
state, local and foreign taxes (including any FICA obligation) required by law
to be withheld with respect to any taxable event arising from the receipt of the
Shares upon settlement of the RSUs. The Company may permit Participant to make
such payment in one or more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) by requesting that the Company withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(iv) by tendering vested shares of Stock having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes; or

(v) in any combination of the foregoing.

(b) In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.2(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 2.2(a)(ii) or Section 2.2(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing Shares
issuable with respect to the RSUs to Participant or his legal representative
unless and until Participant or his legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the grant of the RSUs, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the RSUs.

 

A-2



--------------------------------------------------------------------------------

(c) In the event Participant’s tax withholding obligation will be satisfied
under Section 2.2(a)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those Shares issuable to
Participant upon settlement of the RSUs as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy Participant’s tax
withholding obligation. Participant’s acceptance of this RSU Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described above, including the transactions
described in the previous sentence, as applicable. Any Shares to be sold at the
Company’s direction through a broker-assisted sale will be sold on the day the
tax withholding obligation arises (i.e., the date Stock is delivered) or as soon
thereafter as practicable. The Shares may be sold as part of a block trade with
other participants of the Plan in which all participants receive an average
price. Participant will be responsible for all broker’s fees and other costs of
sale, and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Participant’s tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as practicable.
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy Participant’s tax withholding
obligation. The Company may refuse to issue any Shares in settlement of the RSU
Award to Participant until the foregoing tax withholding obligations are
satisfied.

2.3 Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions: (i) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (ii) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the U.S. Securities and
Exchange Commission or other governmental regulatory body, which the Committee
shall, in its sole and absolute discretion, deem necessary and advisable,
(iii) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable, (iv) the lapse of any such reasonable
period of time following the date the RSUs vest as the Committee may from time
to time establish for reasons of administrative convenience, subject to
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, and (v) the receipt by the Company of full payment of any applicable
withholding tax in any manner permitted under Section 2.2 above.

2.4 Forfeiture Provisions. Participant hereby agrees that the Committee may
provide that the Award shall terminate and any unvested RSUs shall be forfeited,
if the Participant at any time prior to the vesting of the Award engages in any
activity which is inimical, contrary or harmful to the interests of the Company,
as determined by the Committee, including, without limitation, any violation of
any written Company policy, or the Participant’s employment is terminated for
cause.

ARTICLE III.

OTHER PROVISIONS

3.1 RSU Award and Interests Not Transferable. This RSU Award and the rights and
privileges conferred hereby, including the RSUs awarded hereunder, shall not be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

 

A-3



--------------------------------------------------------------------------------

3.2 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant shall have all the rights of a stockholder of the
Company, including with respect to the right to vote the Shares and the right to
receive any cash or share dividends or other distributions paid to or made with
respect to the Shares.

3.3 Adjustments. The Participant acknowledges that the RSU Award, including the
vesting of the RSU Award and the number of Shares subject to the RSU Award, is
subject to adjustment in the discretion of the Committee upon the occurrence of
certain events as provided in this Agreement and Article 11 of the Plan.

3.4 Not a Contract of Employment or other Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any of its
affiliates. Participant understands and agrees that this Award does not alter
the at-will nature of his or her employment relationship with the Company and is
not a promise of continued employment for the vesting period of the Award or any
portion of it.

3.5 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.6 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSU in any material way without the prior written consent
of the Participant.

3.7 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Participant shall
be addressed to Participant at the address given beneath Participant’s signature
on the Grant Notice. By a notice given pursuant to this Section 3.7, either
party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

3.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

A-4



--------------------------------------------------------------------------------

3.9 Section 409A.

(a) Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Committee may, in its discretion, adopt such amendments to
the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to comply with the requirements of Section 409A.

(b) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs hereunder shall be distributed to Participant no later than
the later of: (i) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such RSUs are no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such RSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

3.10 Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

3.11 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.12 Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-5